EXHIBIT 10.74


 


ARALAST PROMOTION AGREEMENT


 

Parties

 

This Aralast Promotion Agreement (the “Agreement”) is effective March 26, 2004,
(the “Effective Date”) by and between Baxter Healthcare Corporation, with
offices at One Baxter Way, Westlake Village, California 91362 (“Baxter”) and
InterMune, Inc. with offices at 3280 Bayshore Blvd., Brisbane, California 94005
(“InterMune”).

 

Recitals

 

WHEREAS, Baxter is engaged in the manufacture, promotion and sale of a
plasma-derived Alpha1 Proteinase Inhibitor, a biological pharmaceutical with the
trade name Aralast, (“Aralast”), which is used to treat certain pulmonology
indications; and

 

WHEREAS, InterMune has a direct sales force which specializes in the sale of
biological pharmaceuticals, including those used to treat pulmonology
indications, and who directly call on pulmonologists; and

 

WHEREAS, InterMune has represented to Baxter that it has the capability,
technical ability, expertise and experienced sales force to promote Aralast and
achieve Baxter’s sales targets; and

 

WHEREAS, Baxter and InterMune desire to enter into this Agreement for InterMune
to promote Aralast in the United States.

 

Now Therefore It Is Hereby Agreed As Follows:

 

1.             Promotion Services.

 

(a)                    During the term of this Agreement, Baxter grants to
InterMune the [*] right to promote Aralast within the Territory (as defined
below) in accordance with the terms, covenants and conditions hereof.  The
“Territory” shall include the 50 states of the United States and the District of
Columbia, but excludes the territories, possessions and commonwealths of the
United States.

 

(b)                   InterMune accepts such appointment and agrees to promote
Aralast for Baxter on the terms and subject to the conditions described in this
Agreement.  InterMune shall have no right to assign or sublicense the rights
granted hereunder (except as set forth in Section 26), or to appoint agents or
co-promoters to promote Aralast or to satisfy its obligations under this
Agreement.

 

--------------------------------------------------------------------------------

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPERATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS

 

1

--------------------------------------------------------------------------------


 

(c)                    During the term of the Agreement, Baxter grants InterMune
the right to use trademarks, trade names, servicemarks and logos belonging to
Baxter that directly relate to Aralast (the “Aralast Trademarks”) for the
purpose of promoting Aralast.  The Aralast Trademarks are set forth in
Attachment A.  The right to use the Aralast Trademarks is subject to Baxter’s
guidelines (attached as Attachment B hereto), as may be amended from time to
time; [*]  All use by InterMune shall inure to the benefit of Baxter, and
InterMune agrees not to contest Baxter’s rights in such Aralast Trademarks. 
InterMune further agrees not to use any trademarks, trade names, servicemarks,
logos or designs that would be confusingly similar to the Aralast Trademarks. 
InterMune does not, and shall not, acquire any rights whatever in or to such
trademarks or trade names.  Baxter, by this Agreement, does not make any claim
to nor does it purport to authorize any use of or grant any rights in trademarks
and trade names belonging to others.  The packaging and labeling for Aralast
shall not bear InterMune’s trademark. InterMune agrees to immediately cease the
use of Aralast Trademarks upon the expiration of the Agreement, and shall return
all marketing and other materials bearing such Aralast Trademarks to Baxter upon
such expiration.

 

(d)                   Baxter has the sole right and responsibility for
establishing and modifying the terms and conditions for Aralast sales, including
the selling price, and any other terms of sale and distribution. Baxter shall
continue to promote Aralast and [*] prompt written notice upon [*] receipt of
such notice, the parties will promptly meet to negotiate in good faith a
commercially reasonable [*] set forth in Sections [*]

 

(e)                    [*] at any time upon 60-days prior written notice to [*]
as further set forth in Section [*]

 

2.             Sales Scope, [*]

 

(a)                    Sales Force.  At all times during the term of the
Agreement, InterMune will maintain a direct sales force [*] (the “Direct Sales
Force”).  For purposes of determining whether InterMune has satisfied its
obligation to meet the [*] it shall be entitled to [*] so long as it equals or
exceeds [*] must equal the equivalent of [*]  For example, if InterMune has [*]
it shall be deemed to meet this requirement.

 

2

--------------------------------------------------------------------------------


 

(b)                   Promotion. During the term of the Agreement, InterMune
shall have the Direct Sales Force promote and detail Aralast on prescribing
pulmonologist sales calls as the [*] (“Aralast Details”) in accordance with
subsection (c) below.  The [*] on the detail.  During Aralast Details, InterMune
representatives shall deliver Baxter’s quarterly Plans of Action (to be provided
by Baxter pursuant to Section 11).  Attached as Attachment C is the call sheet
to be used for each Aralast Detail.

 

(c)                    [*]  During the term of the Agreement, InterMune’s Direct
Sales Force must:

 

(i)                                [*]; and

 

(ii)                             [*]

 

Up to [*] the parties will meet to re-evaluate the [*]

 

(d)                   [*]  InterMune is being engaged by Baxter to provide reach
into the community of pulmonologist physicians with the expectation that
InterMune’s regular detailing of these physicians, as described herein, will [*]
so that the [*]  If one of the following occurs:

 

(i)                               [*]; or

 

(ii)                           [*];

 

[*] upon thirty (30) days written notice, at [*] for any reason, or (2) any [*]
relating to Aralast.  [*]

 

Provided that [*] requirements set forth in Section [*] will have no right to
[*] if, during the time such [*] (as defined in Section [*] in the Territory. 
As used herein, “Affiliate” means (a) any corporation or business entity fifty
percent (50%) or more of the voting stock of which is and continues to be owned
directly or indirectly by Baxter; (b) any corporation or business entity which
directly or indirectly owns fifty percent (50%) or more of the voting stock of
Baxter; or (c) any corporation or business entity under the direct or indirect
control of such corporation or business entity as described in (a) or (b).

 

(e)                    [*] During the term of the Agreement, [*] where at least:

 

(i)                                approximately [*] and

 

(ii)                             at least [*]; and

 

(iii)                          at least [*]

 

3

--------------------------------------------------------------------------------


 

The parties have agreed upon [*] no later than 30 days after the Effective
Date.  InterMune shall promptly notify Baxter of any [*] the three criteria
listed above, and if [*] upon 30 days prior written notice; provided that [*]

 

3.             Training [*] Sales Force Communications.

 

(a)                    InterMune.  InterMune shall ensure its Direct Sales Force
is trained within [*] business days of the later of the Effective Date or
initial receipt of Baxter’s training materials.  Thereafter, InterMune will
ensure its Direct Sales Force attends Baxter training and receives any updated
training materials [*] InterMune will [*] and will provide Baxter with the [*] 
InterMune will [*] InterMune will take sole responsibility for the ongoing
training of its sales force and new hires throughout the year.  InterMune shall
provide training [*] to any new hires to the Direct Sales Force within sixty [*]
after hire.

 

(b)                   Baxter.

 

(i)                                Baxter will provide the training materials
and [*] to be used for training the Direct Sales Force within the [*] business
days of the Effective Date.  Baxter shall provide [*]  Baxter will provided
updated training materials as needed.

 

(ii)                             Baxter will [*] based on the assumption that
[*]

 

(iii)                          Baxter will ensure that [*] within a reasonable
period of time.

 

4.             Compliance with Laws.

 

(a)                    During the term of this Agreement, each party shall in
all material respects conform its practices and procedures relating to the
manufacture, sale, distribution, marketing, detailing and promotion of Aralast
in the Territory to all applicable laws, rules, regulations and guidelines,
including, without limitation, all applicable provisions of the Food, Drug and
Cosmetic Act, current Good Manufacturing Practices, the Prescription Drug
Marketing Act, the Federal Health Care Programs Anti-Kickback Law, 42 U.S.C.
1320a-7b(b), the Office of the Inspector General (“OIG”) Final Compliance
Program Guidance for Pharmaceutical Manufacturers, the Pharmaceutical Research
and Manufacturers of America Code on Interactions with Healthcare Professionals
and/or the Advanced Medical Technology Association Code of Ethics on
Interactions with Healthcare Professionals, the Accreditation Council for
Continuing Medical Education Standards for Commercial Support and the American
Medical Association (“AMA”) Guidelines on Gifts to Physicians from Industry, as
the same may be amended from time to time.

 

(b)                   Each of Baxter and InterMune shall promptly notify the
other party of and provide such party with a copy of any material adverse
correspondence or other material adverse reports with respect to the Aralast
Details or the manufacture, use, sale, distribution or promotion of Aralast,
respectively, that is received from the U.S. Department of Health and Human
Services or its components (including the FDA and

 

4

--------------------------------------------------------------------------------


 

the OIG) or any foreign counterparts, or the AMA relating to such laws, rules,
regulations and guidelines. Further, InterMune shall inform Baxter of any
material correspondence it receives from a healthcare provider, competitor or
any other party relating to promotional practices used to detail Aralast.

 

(c)                    During the term of the Agreement, InterMune will
advertise, promote and market Aralast and promote the goodwill of Baxter in a
manner consistent with all applicable FDA requirements.  InterMune shall conduct
its activities relative to the marketing of Aralast in a professional manner and
in accordance with the Baxter’s Sales & Marketing practices (a copy of which is
attached as Attachment D hereto), as it may be amended from time-to-time, and in
accordance with the terms of this Agreement. [*]

 

(d)                   During the term of the Agreement, InterMune shall inform
Baxter BioScience North America Customer Service (800) 423-2090 of any adverse
events or any other significant allegation of deficiencies related to the
identity, integrity, quality, durability, reliability, safety, effectiveness or
performance (Product Complaints) regarding Aralast.  InterMune shall comply in
all respects with Baxter’s Product Complaints: Receiving and Reporting Guide (a
copy of which is attached as Attachment E hereto), as it may be amended from
time-to-time.  [*]  Baxter shall provide reasonable quantities of this guide to
InterMune to assist InterMune staff in the reporting of product complaints.

 

5.             Promotional Materials.

 

(a)                    During the term of the Agreement, Baxter shall provide in
a timely manner reasonable quantities of all necessary and available Aralast
promotional materials that may be reasonably requested by InterMune in
connection with the training of InterMune’s Direct Sales Force and its promotion
of Aralast.  Baxter shall own all right, title and interest in and to such
promotional materials, including all copyrights appurtenant thereto. Baxter
hereby grants to InterMune the right, during the term of this Agreement, to use,
display, transmit and reproduce the promotional materials in connection with
InterMune’s promotion and detailing of Aralast.

 

(b)                   [*] with respect to the [*] of the promotional materials,
but [*] that all such materials must be [*] use of such promotional materials to
ensure [*]  In no event shall [*] of the promotional materials.

 

6.             Term.  Unless otherwise terminated as herein provided, the term
of this Agreement shall commence on the Effective Date and shall expire on
December 31, 2006.  [*]

 

7.             Termination.

 

(a)                    Either party may terminate this Agreement upon [*]-days
prior written notice in the event of a material breach of this Agreement by the
other party that is not cured by the breaching party to the non-breaching
party’s reasonable satisfaction within such [*]day period. In the event that [*]

 

5

--------------------------------------------------------------------------------


 

(b)                   [*] may terminate this Agreement if [*] fails to meet the
requirements for the [*]; or fails to provide the [*] and, in each case, such
failure is not cured within [*]days prior written notice.

 

(c)                    [*] may terminate this Agreement pursuant to Section [*],
or pursuant to Section [*]

 

(d)                   [*] may terminate this Agreement upon [*]days prior
written notice if [*]  Such notice will state the [*] the effective date of
termination.  As used herein, [*] in the Territory.

 

(e)                    [*] may terminate this Agreement: (i) upon [*]days prior
written notice if [*], or (ii) upon [*]days prior written notice if [*]  In such
case, [*] the effective date of termination.

 

(f)                      The following provisions shall survive termination of
this Agreement:  Sections [*]  Termination of this Agreement shall not relieve
either party of any liability or obligation which accrued hereunder prior to the
effective date of such termination, nor preclude either party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement, nor prejudice either party’s right to obtain
performance of any obligation.

 

8.             Transition to Baxter Sales Force.  After the expiration of this
Agreement, InterMune shall cooperate reasonably with Baxter in returning all
Aralast related materials.  Thereafter, InterMune shall continue to reasonably
assist and advise Baxter in the promotion of Aralast for so long as [*]

 

6

--------------------------------------------------------------------------------


 

9.             [*] to InterMune.

 

(a)                    [*] Baxter shall pay InterMune a [*] shall be calculated
based on the [*] as to each [*] of the following [*] regardless of the [*]

 

(i)                                [*];

 

(ii)                             [*];

 

(iii)                          [*]; and

 

(iv)                         [*]

 

Notwithstanding the foregoing, [*]

 

(b)                   [*]

 

(i)                                [*] shall be:

 

[*]

 

In any event, [*]

 

(ii)                             [*] shall be:

 

[*]

 

In any event, [*]

 

(iii)                          [*] shall be:

 

[*]

 

In any event, [*]

 

(c)                                  [*] of the Agreement, [*]

 

In any event, the [*] there shall be [*] amongst and between the parties.

 

[*] or is otherwise [*] shall be obligated to [*]  The foregoing shall be [*]

 

7

--------------------------------------------------------------------------------


 

(d)                                 Timing of [*] Payments and Reports.

 

(i)                                     During the term of the Agreement,
InterMune shall provide Baxter with the reports and tracking data as set forth
in Section 12(a).  Baxter shall pay the [*] described in subsection (b) above
for each [*]  Baxter shall provide to InterMune contemporaneously the reports
described in Section 12(b).  The first [*] payments and reports under this
Agreement shall [*]

 

(ii)                                  Following the [*] described in subsection
[*] and shall provide to [*] described in Section [*]

 

(iii)                               Baxter shall remit all payments under this
Section by wire transfer to a bank account to be designated in writing by
InterMune.

 

(e)                    [*]

 

(i)                                [*] in accordance with the [*]  In the event
[*] as set forth below.  The [*] the requirements set forth above shall be
considered [*] as applicable.

 

(1)                                       In the event [*]

 

(2)                                       In the event [*]

 

(3)                                       In the event [*]

 

(4)                                       In the event that [*]

 

Provided that [*]

 

(ii)                             Notwithstanding the foregoing, [*] shall not be
permitted to [*]

 

(iii)                          Notwithstanding the foregoing, [*] for any reason
or other [*]

 

10.           [*] in the Territory  [*] during the term of this Agreement and
(i) [*] or (ii) in the event of any [*] pursuant to Section [*] or (B) [*]
pursuant to Section [*] as set forth in Section [*] as set forth in Section [*]
will have no obligations under this Section 10 if [*] in the Territory.

 

11.           Marketing.

 

(a)                    Generally.  Baxter will prepare and deliver the Aralast
Quarterly Plans of Action to be used during Aralast Details.  Both parties’
sales representatives will meet periodically to discuss marketing territories
and marketing coverage in those territories.

 

(b)                   JMT.  Baxter and InterMune shall form a joint marketing
team (“JMT”) for the marketing of Aralast.  The JMT shall be comprised of six
representatives, three for each party. The JMT shall meet at least [*] each year
shall be [*] unless otherwise agreed in writing.  Each party shall pay their own
costs for attending each meeting.  [*]

 

8

--------------------------------------------------------------------------------


 

shall not be obligated to [*] The JMT shall be responsible for, among other
things, coordinating the promotional efforts of both the parties’ sales forces,
the form and timing of reporting Aralast Details and sales, developing training
materials for the sales forces and developing tactical plans for promotional
materials.

 

12.           Reports.

 

(a)                    InterMune.

 

(i)                                InterMune shall provide Baxter with [*]
reports [*] which reports will include the data fields in Attachment C, within
[*]  The form of these reports may be revised and modified subject to
InterMune’s written agreement.

 

(ii)                             InterMune shall provide Baxter with [*] reports
[*] to include the data fields in Attachment F, within [*]  The form of these
reports may be revised and modified subject to InterMune’s written agreement.

 

(iii)                          InterMune shall also provide Baxter with [*]

 

(b)                   Baxter. Baxter shall provide, on a monthly basis, reports
on [*] broken down into [*] will include a [*] will include a [*]

 

13.           Right to Audit.

 

(a)                    Compliance Audits.  Each party will have the right to
audit the other party to ensure that such other party is materially compliant
with the terms and conditions of the Agreement, including, without limitation,
Section 4.  Such audit will be conducted by an internal or external specialist
selected by the auditing party and reasonably acceptable to the other party. 
Such audits may be made [*] at reasonable times mutually agreed by InterMune and
Baxter.  Such expert shall hold all information discovered as part of the audit
confidential, and only report to the auditing party such information as is
necessary for the auditing party to ascertain the other party’s material
compliance with this Agreement.

 

(b)                   Financial Audits.  The parties shall maintain the records
used to calculate compliance with all obligations under this Agreement,
including all [*] payable under Section 9 and all records which support the
calculation of each component of the [*]  Such records shall be maintained for
at least [*] years following the end of the calendar year to which they
pertain.  Such records will be open for audit during by an independent certified
public accountant selected by a party and reasonably acceptable to the other
party for the purpose of verifying the other party’s compliance with their
obligations hereunder, including [*]  Such audits may be made [*] at reasonable
times mutually agreed by InterMune and Baxter.  The party requesting the audit
shall bear the costs and expenses of audits conducted under this subsection (b)
unless a variation or error producing an underpayment in [*] payable or
underperformance of obligations exceeding [*] for the time period inspected is
established in the course of any such

 

9

--------------------------------------------------------------------------------


 

audit, whereupon all costs relating to the audit and any unpaid amounts that are
discovered will be paid promptly by the other party, together with interest on
such unpaid amounts equal to the lesser of prime rate plus [*] per year, or the
maximum rate permitted by law.

 

14.           Sales and Distribution; Recalls and Other Field Corrective
Actions.  Baxter shall have the sole right and obligation to take such actions
with respect to Aralast, [*] as would normally be done in accordance with
accepted business practices and legal requirements to maintain the authorization
and/or ability to market Aralast in the Territory, including, without
limitation, the following:

 

(a)                    manufacturing and distributing Aralast in the Territory;

 

(b)                   booking sales and distribution of Aralast hereunder and
performance of related services;

 

(c)                    handling all aspects of order processing, invoicing and
collection, inventory and receivables;

 

(d)                   providing customer support, including handling medical
queries, and performing other functions consistent with customary practice for
prescription pharmaceuticals;

 

(e)                    responding to Aralast complaints;

 

(f)                      handling all Aralast returns;

 

(g)                   handling all voluntary recalls and market withdrawals of
Aralast;

 

(h)                   communicating with any governmental agencies and
satisfying their requirements regarding regulatory approvals of Aralast in the
Territory including, but not limited to, BLA approval, labeling approval,
promotional materials approval, product and/or establishment licenses,
registrations or authorizations of any federal, state or local regulatory
agency, department bureau or other governmental entity;

 

(i)                       reporting adverse reaction reports to regulatory
authorities as required by applicable law or regulation; and

 

(j)                       negotiating any and all agreements with providers,
managed care organizations, payers, wholesalers, group purchasing organizations,
and the like, regarding Aralast.

 

15.           Representations and Warranties.

 

(a)                    The parties represent and warrant to each other that they
are not a party to any agreement that would prevent it from fulfilling its
obligations under this Agreement.

 

(b)                   Baxter represents to InterMune that:

 

10

--------------------------------------------------------------------------------


 

(i)                                [*] including without limitation the [*] in
each case in accordance with this Agreement.

 

(ii)                             [*] in each case in accordance with this
Agreement, [*]

 

(iii)                          [*] of this Agreement.

 

(iv)                         [*]

 

(c)                    InterMune represents to Baxter that [*] of this
Agreement.

 

16.           Relationship of the Parties.  In fulfilling its obligations under
this Agreement, each party is acting as an independent contractor.  Except as
contemplated under this Agreement, it does not have the right to, and will not
at any time hereafter without the other party’s prior written consent, transact
any business in the name of such other party or obligate it in any manner,
character or description.  Absent its prior written consent, a party shall not,
under any circumstances, be liable for any agreement, contract, representation
or warranty which the other party has made or may enter into or make.  This
Agreement does not establish or create a partnership or joint venture among the
parties.

 

17.           Confidentiality.

 

(a)                    In the course of this Agreement, it is anticipated that
each party (the “Recipient”) will learn of information that the other party (the
“Disclosing Party”) regards as confidential or proprietary, including, but not
limited to, information relating to the Disclosing Party’s business, products,
plans, technical know-how, processes, sales representatives, customers,
suppliers, pricing programs and strategies (“Confidential Information”).  The
Recipient will keep confidential the Disclosing Party’s Confidential
Information, unless and until the Disclosing Party consents in writing to such
disclosure.  The Recipient will take all reasonable precautions, including
adequate procedures and discipline, to safeguard the confidential nature of such
information.  The Recipient shall not disclose any Confidential Information to
others, except for the purposes of this Agreement under an obligation of
confidentiality at least equivalent to those set forth herein.

 

(b)                   The Recipient’s obligation hereunder to protect the
Disclosing Party’s Confidential Information shall not apply if the information:

 

(i)                                is already in the Recipient’s possession,
provided that such information is not subject to the confidentiality provisions
of any other agreement between the Recipient and the Disclosing Party, or

 

(ii)                             is information developed, generated, compiled
or stored by the Recipient without reference to the Disclosing Party’s
Confidential Information, or

 

(iii)                          was independently developed, as evidenced by
written records, by a party without reference to the other party’s Confidential
Information, or

 

11

--------------------------------------------------------------------------------


 

(iv)                         becomes generally available to the public other
than as a result of a disclosure by the Recipient or its representatives in
violation of this Agreement, or

 

(v)                            becomes available to the Recipient on a
non-confidential basis from a source other than the Disclosing Party or its
representatives, provided that such source is not known to the Recipient to be
bound by obligations of confidentiality with the Disclosing Party, or

 

(vi)                         is required to be disclosed by law.

 

(c)                    The terms of this Agreement will be deemed both parties’
Confidential Information.

 

(d)                   The Recipient’s undertaking to protect the Disclosing
Party’s Confidential Information will survive any expiration or termination of
this Agreement for [*] years.

 

18.           Protection of Employees.

 

(a)                    The parties acknowledge that information provided
hereunder regarding their respective employees is confidential and proprietary
information, and that the other party’s unauthorized use thereof would cause
irreparable harm.

 

(b)                   The parties agree that [*] neither party will directly or
indirectly, (through any Affiliate, agent, representative or partner or
otherwise) solicit or hire any individual who, [*] nor encourage any such
employee to leave the other party, except with such party’s prior written
consent.

 

19.           Publicity. Neither party shall make any public announcement
concerning this Agreement without the prior written consent of the other party
(which will not be unreasonably withheld or delayed), unless counsel to such
party advises that such announcement or statement may be required by law
(including applicable stock exchange rule).  In the case of an announcement
required by law, the other party shall be advised in advance and both parties
shall use good faith efforts to cause a mutually agreeable announcement to be
issued in a timely basis.

 

20.           Force Majeure.  The parties shall not be liable for failure or
delay in fulfilling its obligations under this Agreement where such failure or
delay is due, in whole or in part, causes beyond its reasonable control,
including without limitation shortage of supply, manufacturing problems, war,
civil commotion, labor strike or lock-out, utility shortage or curtailment,
intervention of any governmental authority or acts of regulatory agencies
(except due to such party’s failure to comply with applicable law), fires,
floods, earthquakes, acts of God or terrorist acts.

 

21.           Notices.  Wherever notice is required or permitted hereunder, it
shall be by personal delivery, first class mail, overnight delivery service, or
sent by facsimile transmission, with electronic confirmation, properly directed
to the party at its address and contact information listed below.  Said address
and contact information may be changed from time to time by similar written
notice.

 

12

--------------------------------------------------------------------------------


 

If to InterMune:

 

If to Baxter:

 

 

 

InterMune, Inc.
3280 Bayshore Blvd.
Brisbane, CA
94005

Attention: Executive Vice President
Commercial Operations

Phone: (415) 466-2200
Fax : (415) 466-2300
Copy to: General Counsel
Phone: (415) 466-2200
Fax : (415) 508-0006

 

Baxter Healthcare Corporation
One Baxter Parkway
Deerfield, Illinois 60015-4633
Attention: General Counsel
Phone:(847) 948-2600
Fax:(847) 948-2450

With a copy to:

Baxter Healthcare Corporation
BioScience Business Unit
One Baxter Way
Westlake Village, California 91362

Attention: Vice President of Global
Marketing

Phone: (805) 372-3620
Fax: (805) 372-3622

 

22.           Indemnification; Limitation of Liability.

 

(a)                    Subject to subsection (c) below, Baxter shall indemnify,
defend and hold InterMune and its Affiliates and their respective directors,
officers, agents and employees harmless from any and all claims, liabilities,
damages and causes of action arising (collectively, “Liabilities”) to the extent
arising from or in any way connected with [*] This indemnity shall not apply to
the extent such claims, liabilities and causes of action are caused by the
fault, breach of contract or tort (including negligence and strict liability) of
InterMune.

 

(b)                   Subject to subsection (c) below, InterMune shall
indemnify, defend and hold Baxter, and its Affiliates and their respective
directors, officers, agents and employees, harmless from and against any
Liabilities arising from or in any way connected with [*]  This indemnity shall
not apply to the extent such claims, liabilities and causes of action are caused
by the fault, breach of contract or tort (including negligence and strict
liability) of Baxter, its Affiliates or any [*]

 

(c)                    A party (the “Indemnitee”) which intends to claim
indemnification under this Section shall promptly notify the other party (the
“Indemnitor”) in writing of any action, claim or other matter in respect of
which the Indemnitee or any of its directors, officers, employees or agents,
intend to claim such indemnification; provided, however, the failure to provide
such notice within a reasonable period of time shall not relieve the Indemnitor
of any of its obligations hereunder except to the extent the Indemnitor is
prejudiced by such failure or delay.

 

13

--------------------------------------------------------------------------------


 

The Indemnitee shall permit, and shall cause its directors, officers, employees
and agents to permit, the Indemnitor at its discretion to settle any such
action, claim or other matter, and the Indemnitee agrees to the complete control
of such defense or settlement by the Indemnitor.  Notwithstanding the foregoing,
the Indemnitor shall not enter into any settlement that would adversely affect
the Indemnitee’s rights hereunder, nor impose any obligations on the Indemnitee
in addition to those set forth herein in order for it to exercise such rights,
without Indemnitee’s prior written consent, which shall not be unreasonably
withheld or delayed.  No such action, claim or other matter shall be settled
without the prior written consent of the Indemnitor, which shall not be
unreasonably withheld or delayed.

 

The Indemnitor shall not be responsible for any attorneys’ fees or other costs
incurred other than as provided herein.  The Indemnitee and its directors,
officers, employees and agents shall cooperate fully with the Indemnitor and its
legal representatives in the investigation and defense of any action, claim or
other matter covered by the indemnification obligations of this Section.  The
Indemnitee shall have the right, but not the obligation, to be represented in
such defense by counsel of its own selection and at its own expense.

 

23.           Severability.  The intention of the parties is to comply fully
with all laws and public policies, and this Agreement shall be construed
consistently with all laws and public policies to the extent possible.  If and
to the extent that any court determines that it is impossible to construe any
provision of this Agreement consistently with any law or public policy and
consequently holds that provision to be invalid, such provision will be amended
so to preserve, to the extent possible, the parties’ original intent, or if it
cannot be so amended, such provision shall be struck.  Such holding shall in no
way affect the validity of the other provisions of this Agreement, which shall
remain in full force and effect.

 

24.           Waiver.   No failure or omission by either party to insist upon or
enforce any of the terms of this Agreement shall be deemed a waiver of such
terms.  Any waiver must be in writing, signed by an authorized representative of
the party to be charged, in order to be effective.  No waiver will be effective
against any further breach.

 

25.           Choice of Law; Venue.  This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of [*] without
giving effect to any choice or conflict of law provisions thereof.  For any
legal action arising from or related to this Agreement, the parties hereby: (i)
consent and submit solely to jurisdiction and venue of the state and federal
courts located in [*] (ii) agree that such courts shall be the sole courts
utilized; and (iii) hereby waive any jurisdictional or venue objections to such
courts, including without limitation, forum non conveniens.

 

26.           Assignment.  Neither party may assign or transfer this Agreement
or any rights or obligations hereunder without the prior written consent of the
other, except that a party may make such an assignment without the other party’s
consent to a permitted successor-in-interest to substantially all of the
business assets of such party to which this Agreement relates, whether in a
merger, sale of stock, sale of assets or other transaction.  [*]  Any permitted
successor or assignee of

 

14

--------------------------------------------------------------------------------


 

rights and/or obligations hereunder shall, in a writing to the other party,
expressly assume performance of such rights and/or obligations.  Any permitted
assignment shall be binding on the successors of the assigning party.  Any
assignment or attempted assignment by either party in violation of the terms of
this Section shall be null and void and of no legal effect.  This Agreement
shall be binding upon and shall inure to the benefit of each party’s
successors-in-interest and permitted assigns.

 

27.           Headings.  The article and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

28.           Days.      All references herein to “days” mean calendar days,
unless specifically stated otherwise.

 

29.           Remedies Cumulative.  Unless specifically and expressly provided
otherwise, the remedies provided under this Agreement are cumulative, and are
not exclusive of other remedies available to a party in law or equity.

 

30.           Complete Agreement.  This Agreement constitutes the entire
agreement between the parties hereto, and cancels and supersedes any and all
previous agreements between the parties with respect to the subject matter
hereof.  All modifications or amendments hereto must be in writing and signed by
all parties.  No renewal, termination or cancellation of this Agreement, or
modification or waiver of any of the provisions herein contained, or any future
representation, promise or condition in connection with the subject matter
hereof, shall be binding upon either party unless it is made in writing.

 

31.           Counterparts.  This Agreement may be executed in counterparts with
the same force and effect as if each of the signatories had executed the same
instrument.

 

32.           Ambiguities.  Ambiguities, if any, in this Agreement shall not be
construed against either party, regardless of which party is deemed to have
drafted the provision at issue.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

 

Baxter Healthcare Corporation

InterMune, Inc.

 

 

By:

/s/  Ron Lloyd

 

By:

/s/ Roger Hawley

 

 

 

Name:

Ron Lloyd

 

Name: Roger Hawley

 

 

 

Title:

VP – Global Marketing

 

Title:  Executive Vice President, Commercial Operations

 

 

Date:

April 5, 2004

 

Date:

March 26, 2004

 

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT A – ARALAST TRADEMARKS

 

[*]

 

16

--------------------------------------------------------------------------------


 

ATTACHMENT B – ARALAST TRADEMARK GUIDELINES

 

[*]

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT C – CALL REPORT DETAILS

 

[*]

 

18

--------------------------------------------------------------------------------


 

 

 

19

--------------------------------------------------------------------------------


 

ATTACHMENT D – BAXTER SALES & MARKETING PRACTICES

 

[*]

 

20

--------------------------------------------------------------------------------


 

ATTACHMENT E – PRODUCT COMPLAINTS: RECEIVING AND REPORTING GUIDE

 

[*]

 

21

--------------------------------------------------------------------------------


 

 ATTACHMENT F – [*] COMPLIANCE REPORT

 

[*]

 

22

--------------------------------------------------------------------------------